Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance: Claim(s) 1-25, 27-28, and 30 are allowable over the prior art of record: the closest art of record, Hannuksela et al. (US 2020/0260071) does not teach or suggest in detail “generating, by the data processing hardware, a codec switching threshold based on a log of codec performance issues, the codec switching threshold indicating that the performance of the encoder for the one of the plurality of endpoints justifies switching from the initial video mid-stream of the call” Other prior art considered: Kannaiappan et al. (US 2013/0208663), Phillips et al. (US 2017/0374116), Oyman et al. (US 2014/0219088), Mcallister (US 2018/0098903), Zhang et al. (US 2019/00889760), Wang et al. (US 2019/0104306), Youtz et al. (US 2019/0141086). Whereas, stated above, Applicant’s arguments stated in Remarks made in an Amendment filed 08/12/2021 have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444